Per Curiam. Appellant, Marlon Donte Howell, appeals from his conviction of capital murder and life sentence in connection with the shooting death of Darryl Allen, Sr., that occurred on April 29, 2000, in Hope, Arkansas. Although two separate writs of certiorari have previously been issued in this case, ordering a true and complete transcript of the record to be certified to this Court, the record remains incomplete in that certain matters specifically designated by appellant to be included in the Notice of Appeal and Designation of Record are not included. Supreme Court Rule 3-4(b) (2002) states as follows: (b) Record of jury matters. The record shall not include the impaneling or swearing of the jury, the names of the jurors, or any motion, affidavit, order, or ruling in reference thereto unless expressly called for by a party’s designation of the record. (Emphasis added.) In the Notice of Appeal and Designation of Record, Marlon Donte Howell expressly designated the entire record as the record on appeal, “including voir dire and jury selection.” In addition, pursuant to Supreme Court Rule 4-3 (h) (2002), when the sentence is death or life imprisonment, the Court must review all errors prejudicial to the appellant in accordance with Ark. Code Ann. § 16-91-113(a). Moreover, the Attorney General must certify that it has, likewise, complied with Rule 4-3 (h). Although the Attorney General made such certification in this case, a complete review is impossible to make without a true and complete transcript of the record.  As such, we hereby order the Clerk of the Court of Hempstead County Circuit and the court reporter to correct any and all omissions in the record and to certify to this Court a true and complete transcript of the record, to include what was expressly designated, within thirty days of this date. We further order that State’s Exhibit 40, the cassette tape containing the statement of Marlon Donte Howell, be included with the complete record.